The State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 25, 2015

                                   No. 04-15-00252-CR

                                    Luis SANCHEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR6545
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. Time is
extended to October 23, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court